           Case 3:20-cv-00600-RCJ-WGC Document 9 Filed 04/06/21 Page 1 of 1




 1

 2                              UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA

 4 Keith Manning Short,                                  Case No.: 3:20-cv-00600-RCJ-WGC

 5          Petitioner,
                                                                          Order
 6 v.

 7 Perry Russell,

 8          Respondent.

 9

10         On January 8, 2021, the court entered an order denying petitioner’s motion to proceed in

11 forma pauperis but allowing him 30 days within which to pay the $5.00 filing fee for this habeas

12 corpus action. ECF No. 6. Petitioner has not complied with the court’s order, so the court will

13 dismiss this action. Reasonable jurists would not find the court’s conclusion to be debatable or

14 wrong, so the court will not issue a certificate of appealability.

15         IT IS THEREFORE ORDERED that this action is dismissed without prejudice for

16 petitioner’s failure to comply with the court’s order. The Clerk of the Court shall enter judgment

17 accordingly and close this case.

18         IT IS FURTHER ORDERED that no certificate of appealability shall issue.

19         Dated: April 6, 2021

20                                                            _________________________________
                                                              U.S. District Judge Robert C. Jones
21

22

23
